EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacob Rohwer, Registration No. 61,229, on 08/29/2022 to obviate any potential 35 USC 101 issues, and to put the claims in condition for allowance.
IN THE CLAIMS
Please amend claim 27 as follows:
4. 	Claim 27 (Currently Amended),
	At line 1, following instructions, insert the following line:
 	“wherein the computer-readable storage media doesn’t include a signal,”
Reasons for Allowance
5.	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 08-29-2022 and claims 1-10 and 21-30 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.
As Applicants pointed out on pages 12-13 of the response, art of record, Zakharov or  Earl, does not teach and/or fairly suggest at least the limitations of:
“a system for automating the causality detection process when upgrades are deployed to different resources that provide a service and output an alert, for an analyst, that signals whether a recently deployed upgrade event is the cause of a problem, wherein the system is configured to use telemetry data to compute an upgrade unit-to-unit score that represents differences between the same upgrade event being deployed to two different resource units and determine whether a root cause of a problem is associated with an upgrade event, wherein the system receives telemetry data from each of a plurality of units configured with resources to provide the service and compute using the telemetry data for a first unit of the plurality of units, a first score using a scoring model, wherein the first score is indicative of a difference between first values associated with a previous upgrade event being deployed to the first unit and second values associated with a current upgrade event being deployed to the first unit; and if first score does exceed the first difference threshold, identifying a group of other units, from the plurality of units and other than the first unit, to which the current upgrade event has been deployed. For each other unit in the group of other units, computing, using the telemetry data for the first unit and the other unit, a second score using the scoring model, wherein the second score is indicative of a difference between the second values associated with the current upgrade event being deployed to the first unit and third values associated with the current upgrade event being deployed to the other unit; determining a number of the second scores, computed for each of the other units in the group, that exceed a second difference threshold; responsive to determining that the number of the second scores that exceed the second difference threshold is less than or equal to a predefined minimum number, causing the alert signaling that the current upgrade event is the cause of the problem to be output; and if it is greater than or equal to a predefined maximum number, causing another alert signaling that the first unit is the cause of the problem to be output”,  and recite in such a manner in each of independent claims 1, 21 and 27.
	Therefore, all pending claims 1-10 and 21-30 are in condition for allowance.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193